Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 04/05/2021.

Claim Interpretation 
3.       It is noted that the claims have been amended to recite specific hardware to perform the claimed operations. Thus, the present claimed arrangement is not interpreted under 35 USC 112(f).

Examiner’s Statement of Reasons for Allowance
4.       Claims 1-4, 6 and 8-20 are allowed.

5.       The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the claimed subject matter of claim 1. In particular, the applied references do not disclose and would not have rendered obvious:
“display a first image on the display, the first image being subject to the live view display whereby a target mark is displayed in a superimposed manner for designating a designated area; receive designation of the designated area including a composition target during the live view display of the first image; determine an area designated as an extraction area for extracting the composition target in the first image to be the designated area; extract the composition target from the designated area; compose the composition target to a second image captured by the one or more processors and different from the first image, the second image being an image during live view imaging; and perform control such that the second image, to which the composition target is composed, is subjected to live view display on the display.” along with all the other limitations as required by independent claim 1.

The prior art of record fails to disclose or make obvious the claimed subject matter of claim 13. In particular, the applied references do not disclose and would not have rendered obvious:
“an image acquisition step of acquiring a first image as an image displayed on the display, the first image being subject to the live view display whereby a target mark is displayed in a superimposed manner for designating a designated area;4Docket No.: 740165-F03283Application No.: 16/570,903 a receiving step of receiving designation of the designated area including a composition target during the live view display of the first image; a determining step of determining an area designated as an extraction area for extracting the composition target in the first image to be the designated area; an extraction step of extracting the composition target from the designated area; a composition step of composing the composition target to a second image captured by the one or more processors and different from the first image, the second image being an image during live view imaging; and a display control step of performing control such that the second image, to which the composition target is composed, is subjected to live view display on the display.” along with all the other limitations as required by independent claim 13.


“an image acquisition step of acquiring a first image as an image displayed on the display, the first image being subject to the live view display whereby a target mark is displayed in a superimposed manner for designating a designated area; a receiving step of receiving designation of the designated area including a composition target during the live view display of the first image; a determining step of determining an area designated as an extraction area for extracting the composition target in the first image to be the designated area; an extraction step of extracting the composition target from the designated area; a composition step of composing the composition target to a second image captured by the one or more processors.” along with all the other limitations as required by independent claim 14.

6.       It follows that claims 2-4, 6, 8-12 and 15-20 are then inherently allowable for depending on an allowable base claim.
7.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEIL R MCLEAN/Primary Examiner, Art Unit 2677